  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.1 Filed 12/02/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


   RAE LINN PEIFFER                       Case No.:
   Plaintiff,                             Hon.
   v.

   MERCHANTS & MEDICAL
   CREDIT CORPORATION, INC.
   Defendant.


                                   COMPLAINT

1. Jurisdiction of this Court arises pursuant to 15 U.S.C. § 1692k(d) and this

   court can exercise supplemental jurisdiction over the state law claim.

2. This action arises out of Defendants’ violations of the Fair Debt Collection

   Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and Occupational Code.

3. Venue is proper because the acts and transactions occurred in Saginaw

   County, Michigan (“here”), Plaintiff was called by defendant when residing

   at this location and defendant does business and is based in the Eastern

   District of Michigan

4. Plaintiff, Rae Linn Peiffer, is a natural person who at all relevant times

   resided in Saginaw County, Michigan and is a “consumer” as that term is

   defined by 15 U.S.C. § 1692a(3).

5. Defendant is located in Michigan and uses an instrumentality of interstate

   commerce including the mail and phone and regularly collects or attempts to
                                          1
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.2 Filed 12/02/20 Page 2 of 9




   collect, directly or indirectly, debts owed or due or asserted to be owed or

   due another and thus is a “debt collector” as defined by 15 U.S.C. §

   1692a(6) and a collection agency as defined by MCL § 339.901(b).

                        FACTUAL ALLEGATIONS

6. Plaintiff’s son, Thomas Peiffer, allegedly incurred a financial obligation that

   was primarily for personal, family or household purposes based upon an

   alleged debt to for non-payment of a medical debt that allegedly went into

   default and is therefore a “debt” as that term is defined by 15 U.S.C. §

   1692a(5) and by MCL § 339.901(a).

7. The alleged debt was assigned to Defendant for collection.

8. At some point in time subsequent to 2017, defendant had trouble locating

   plaintiff’s son.

9. At all relevant times plaintiff’s son did not live with plaintiff.

10.Defendant called plaintiff’s number, 989-661-7937 looking for plaintiff’s

   son.

11.Plaintiff told defendant that her son did not live with her on February 20,

   2019.

12.On information and belief, nothing stated by plaintiff in this conversation

   indicated her answer would change.
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.3 Filed 12/02/20 Page 3 of 9




13.On information and belief, defendant did not reasonably believe that the

   response made on February 20, 2019 was erroneous or incomplete.

14.On or about December 19, 2019 defendant again called plaintiff allegedly

   seeking location information about her son.

15.Defendant did not have a reasonable belief at the time of the call on

   December 19, 2019 to believe that plaintiff’s earlier response made in

   February 2019 was incomplete or erroneous or that plaintiff actually had this

   information in her possession.

16.Plaintiff told defendant that he did not live there and requested defendant to

   stop calling her.

17.On or about August 12, 2020 (“August call”), defendant again called

   plaintiff asking for location information about her son.

18.In neither of these two calls did defendant’s agent state at the beginning of

   the call “This is ___ calling to confirm or correct location or contact

   information concerning__________.”

19.Plaintiff told defendant he did not live there and demanded again that they

   stop calling.

20.After the August call, Plaintiff then contacted Defendant and spoke with a

   manager demanding that they stop calling her and received the dates and

   times of past calls.


                                          3
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.4 Filed 12/02/20 Page 4 of 9




21.On information and belief, Defendant did not lie or mispresent these dates to

   plaintiff.

22.Nothing about plaintiff’s comments to defendant indicated that her

   assertions were erroneous or incomplete.

23.Whether someone resides with someone else at their own residence is not a

   topic that is easily misunderstood by any reasonable person.

24.In the applicable calls in 2019 and 2020, on information and belief, Plaintiff

   never requested defendant call her back for further information.

25.Plaintiff did not make any error and her response was not incomplete.

26.Defendant claims that plaintiff had been authorized by her son to discuss the

   account.

27.Plaintiff does not recall this and does not have a copy of such.

28.When discussing the issue prior to litigation, defense counsel Charity Olson

   indicated that plaintiff would be sanctioned if a case were filed.

29.Plaintiff, not wanting to waste a court’s time or be sanctioned, asked Ms.

   Olson for a copy of the alleged authorization, tape recordings of

   conversations or any other evidence so that plaintiff could fully understand

   defendant’s claims and avoid sanctions being imposed.

30.Ms. Olson willfully refused to produce any information claiming her client

   didn’t have the “burden of proof” and made derogatory remarks about
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.5 Filed 12/02/20 Page 5 of 9




   plaintiff and her son including comments that plaintiff should know all dates

   and times that everything occurred.

31.On information and belief any sanctions motion would require the moving

   party to have the burden of proof.

32.15 USC 1692b(3) prohibits communicating with such person more than once

   unless requested to do so by such person or unless the debt collector

   reasonably believes that the earlier response of such person is erroneous or

   incomplete and that such person now has correct or complete location

   information;

33.The Fair Debt Collection Practices Act 15 U.S.C. 1692 identifies findings

   and declaration of purpose made by Congress including (a) Abusive

   practices:

                  There is abundant evidence of the use of abusive,
                  deceptive, and unfair debt collection practices by
                  many debt collectors. Abusive debt collection
                  practices contribute to the number of personal
                  bankruptcies, to marital instability, to the loss of
                  jobs, and to invasions of individual privacy.

34.Plaintiff suffered injury-in-fact when she was repeatedly harassed by

   defendant after having already called her previously causing an invasion of

   her individual privacy and her right to solitude.

35.The injury suffered by plaintiff was concrete and particularized causing

   plaintiff to suffer indignation.
                                           5
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.6 Filed 12/02/20 Page 6 of 9




36.In fact, Congress specified that a "group of people who do not owe money,

   but who may be deliberately harassed are the family, employer and

   neighbors of the consumer. These people are also protected by this bill."

   H.R. Rep. No. 95-131, at 8 (1977).

37.The risk of harm created by this violation was material because such acts

   repeatedly interrupted plaintiff’s privacy and right to solitude.

38. On information and belief, defendant does not maintain procedures

   reasonably adapted to avoid the above violations.

                            CAUSES OF ACTION
                                   COUNT I.
                        VIOLATIONS OF THE FAIR DEBT
                       COLLECTION PRACTICES ACT
                             15 U.S.C. § 1692 et seq.

39.Plaintiff incorporates by reference all paragraphs of this Complaint.

40.The foregoing acts and omissions of Defendant constitute violations of the

   FDCPA including, but not limited to, each and every one of the above-cited

   provisions of the FDCPA, 15 U.S.C. § 1692 et seq.

41.On information and belief, defendant did not take other acts such as pulling

   the debtor’s credit report or using online databases to seek out location

   information prior to contacting plaintiff.

42.Defendant violated 15 USC 1692b(3) when it continued to call Plaintiff

   when she had not requested such a call and when it did not reasonably
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.7 Filed 12/02/20 Page 7 of 9




   believe that plaintiff’s earlier responses was erroneous or incomplete and

   that plaintiff now had correct or complete location information.

43.Plaintiff was damaged as a result of Defendant’s acts because her right to

   solitude and privacy were unjustly invaded.

44.The above FDCPA violations created a material risk of harm to the interests

   recognized by Congress in enacting the FDCPA.

45.As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to

   actual damages, statutory damages in an amount up to $1,000.00 pursuant to

   15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs

   pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.

                           COUNT II.
                       OCCUPATIONAL CODE
                  VIOLATIONS OF MCL § 339.901 et. seq.

46.Plaintiff incorporates by reference all paragraphs of this Complaint.

47.Defendant violated MCL § 339.919(1)(a) and (b) when it failed to state

   name of the individual seeking the location information and when it failed to

   state that the purpose of the communication was for confirmation or

   correction of location information about the debtor.

48. Defendant failed to implement a procedure designed to prevent the above

   violation from occurring in violation of MCL § 339.915(q).

49.The above violations were intentional.


                                         7
  Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.8 Filed 12/02/20 Page 8 of 9




50.The above violations were voluntary.

51.Plaintiff suffered damaged as a result of Defendant’s acts because her right

   to solitude and privacy were unjustly invaded.

52.Plaintiff suffered injury as a result of Defendant’s acts.

53.Plaintiff suffered loss as a result of Defendant’s acts.

                          PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays that judgment be entered against Defendant

   as stated below:

                                  COUNT I
                              THE FAIR DEBT
                        COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692 et seq.
      •   for an award of actual damages pursuant to 15 U.S.C. §

          1692k(a)(2)(A);

      •   for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.

          §1692k(a)(2)(A) against Defendant and for Plaintiff;

      •   for an award of costs of litigation and reasonable attorney’s fees

          pursuant to 15 U.S.C. § 1692k(a)(3) against Defendant and for

          Plaintiff;

      •   for such other and further relief as may be just and proper.

                                     COUNT II
                                OCCUPATIONAL CODE
                                  MCL § 339.901 et. seq.
Case 2:20-cv-13171-TLL-PTM ECF No. 1, PageID.9 Filed 12/02/20 Page 9 of 9




   •   for an award of the greater of $150.00 in statutory damages plus costs

       and attorney fees or three times actual damages plus costs and

       attorney fees pursuant to MCL §339.915(2);

   •   for a finding that the above violations were intentional;

   •   for a finding that the above violations were voluntary;

   •   for such other and further relief as may be just and proper.

                                            Respectfully submitted,

Dated: December 2, 2020                     /s/ Andrew L. Campbell
                                            Andrew L. Campbell
                                            5080 W. Bristol Rd, Suite 4
                                            Flint, MI 48507
                                            (810) 232-4344
                                            michiganbk@gmail.com
                                            P64391




                                       9
